Citation Nr: 1048405	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-13 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is currently service 
connected for the following disabilities:  coronary artery 
disease status post myocardial infarction, rated as 60 percent 
disabling; diabetes mellitus type II, rated as 20 percent 
disabling; peripheral neuropathy of the left lower foot, rated as 
10 percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling; and erectile 
dysfunction, rated as noncompensable.  

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The Veteran was afforded a VA examination in March 2005.  
Notwithstanding the fact that the Veteran's claims file was 
unavailable for review, the Board observes that the examiner only 
discussed whether each individual service connected disability 
would preclude employment.  He failed to address whether the 
Veteran's multiple service connected disabilities would, in 
concert, prevent employment.  Such renders the examination report 
in adequate for rating purpose.  A new examination is therefore 
required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Further, the claims file reflects that the Veteran has received 
VA medical treatment from the VA Medical Center in Birmingham, 
Alabama.  However, as the claims file only includes outpatient 
and inpatient treatment records from that provider dated up to 
March 2005, any additional records from that facility should be 
obtained. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
identify all VA and non-VA health care 
providers that have treated him for his 
coronary artery disease status post 
myocardial infarction, diabetes mellitus type 
II, peripheral neuropathy of the left lower 
foot, peripheral neuropathy of the left lower 
extremity, and erectile dysfunction since 
2004.  All identified records should be 
obtained.  Regardless of whether he responds, 
obtain copies of the Veteran's treatment 
records from the Birmingham VAMC since March 
2005.  Any negative response should be 
included in the claims file.

2.  The RO should then schedule the Veteran 
for an appropriate examination(s) to evaluate 
the effect of his service-connected 
disabilities on his ability to obtain 
substantially gainful employment.  The 
examiner should be provided with the claims 
file for review in conjunction with the 
examination(s).  The examination report(s) 
should note that a review of the claims file, 
to include the SSA and private treatment 
evidence, has been conducted.

The examiner is requested to offer an opinion 
as to whether the Veteran's service-connected 
disabilities (coronary artery disease status 
post myocardial infarction, diabetes mellitus 
type II, peripheral neuropathy of the left 
lower foot, peripheral neuropathy of the left 
lower extremity, and erectile dysfunction) 
together or individually are so severe as to 
preclude substantially gainful employment.

The examiner should not base an opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular field, 
which could also potentially be due to 
external bases such as economic factors, but 
rather to all reasonably available sources of 
employment under the circumstances.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3.  Then, the RO should readjudicate the 
claim for entitlement to TDIU.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


